FILED
                           NOT FOR PUBLICATION                                DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERALDINE TRICE,                                 No. 16-15663

              Plaintiff-Appellant,               D.C. No. 2:15-cv-01614-APG-
                                                 NJK
 v.

JP MORGAN CHASE BANK, N.A.; et                   MEMORANDUM*
al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Geraldine Trice appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), and we may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Trice’s fraudulent misrepresentation

claim because Trice failed to allege facts sufficient to show that defendants Larsen,

Weber and the law firm Smith Larsen & Wixom (the “Attorney Defendants”) made

false representations to her. See Bulbman, Inc. v. Nevada Bell, 825 P.2d 588, 592

(Nev. 1992) (setting forth elements of fraudulent misrepresentation claim under

Nevada law).

      The district court properly dismissed Trice’s claim for civil rights violations

under 42 U.S.C. §§ 1983, 1985 and 1986 because Trice failed to establish that any

of the appellees were acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988) (elements of a claim under 42 U.S.C. § 1983); Sever v. Alaska Pulp

Corp., 978 F.2d 1529, 1536 (9th Cir. 1992) (elements of claim under 42 U.S.C.

§ 1985(3)); Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985) (“[A] cause

of action is not provided under 42 U.S.C. § 1986 absent a valid claim for relief

under [§] 1985.”).

      The district court properly dismissed Trice’s Racketeer Influenced and

Corrupt Organizations Act (“RICO”) claim because Trice failed to allege facts


                                           2                                     16-15663
sufficient to state a plausible claim against the Attorney Defendants. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face” (citation omitted)); Sanford v. MemberWorks, Inc., 625 F.3d 550, 557

(9th Cir. 2010) (elements of RICO claim).

       The district court properly dismissed the RICO claim against defendants

JPMorgan Chase Bank, N.A. and California Reconveyance Company as barred by

the doctrine of issue preclusion because the claim was predicated on issues that

have been resolved against Trice in her prior state court actions against these

defendants. LaForge v. State, Univ. & Cmty. Coll. Sys. of Nev., 997 P.2d 130, 133

(Nev. 2000) (“The general rule of issue preclusion is that if an issue of fact or law

was actually litigated and determined by a valid and final judgment, the

determination is conclusive in a subsequent action between the parties” (citation

omitted)).

       The district court did not abuse its discretion by dismissing Trice’s

complaint without leave to amend because an amendment would have been futile.

See Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988) (setting forth standard of

review and explaining that dismissal without leave to amend is not an abuse of

discretion if amendment would be futile).


                                             3                                     16-15663
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           4                                      16-15663